DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed June 22, 2022, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 
Regarding the objection to the drawings, the examiner is unpersuaded.  The figures do not show a product comprising the device of claim 13.  The figures do not show a product that is a fabric of a textile product.  The figures do not show wherein the electrochromic yarn and the ion storage yarn being inlaid in a fabric or the electrochromic yarn and the ion storage yarn forming a woven pattern.  While new figure 5 shows a single electrochromic line and an ion storage yarn separated by fabric the figures do not show wherein the electrochromic yarn is inlaid in a side of the fabric and the ion storage yarn is inlaid in an opposite side of the fabric.  It has been held: “Any structural detail that is of sufficient importance to be described should be shown in the drawing.”  Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911), see MPEP 608.02.
As a general statement, the claims use open ended transitional phrases.  This allows for prior art to include additional elements unless specifically prohibited by the claims.  The examiner is interpreting the claims, as written, without adding any unclaimed limitations, in light of the specification.  The claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention.  The opinion in In re Hiniker Co., 47 USPQ2d 1523 (Fed. Cir. 1998) stated "...the name of the game is the claim.”  See MPEP 2103.
Regarding applicant’s arguments that Kirynschev (Bennett, Karayianni, Agrawal and/or Hamedi) fails to disclose or teach “the electrochromic layer being configured to absorb or release ions in an external environment or from the ion storage layer upon an application of a polarity-switchable voltage from the power supply to the electrochromic yarn and ion storage yarn” the examiner is unpersuaded.  Electrochromic devices operate by a redox reaction.  Kirynschev discloses an electrochromic device, as set forth below.  This limitation, describing a redox reaction, is inherent for an electrochromic device.  Furthermore, Kirynschev states in column 5, lines 58-62: “The electrochromic light modulating substance is capable of reversibly changing its optical behavior when subjected to an electrochemical oxidation-reduction reaction induced by the electric or magnetic flux or field.”
Regarding applicant’s arguments that Kirynschev (Bennett, Karayianni, Agrawal and/or Hamedi) fails to disclose or teach “the electrochromic layer and the ion storage layer being selected from an inorganic metal oxide or an alloy oxide or a combination thereof” the examiner is unpersuaded.  Applicant discloses, see originally submitted specification page 7 line 32-page 8 line 12:
The electrochromic layer 4 and the ion storage layer 17 include a metal oxide or an alloy oxide or a combination thereof. Preferably, the electrochromic layer 4 and the ion storage layer 17 include an oxide and/or an alloy oxide of titanium, vanadium, niobium, tantalum, chromium, molybdenum, tungsten, manganese, iron, cobalt, rhodium, osmium, hafnium, nickel or any combination thereof. In an implementation solution, the electrochromic layer 4 includes a tungsten oxide (WO3). In an implementation solution, the ion storage layer 17 also includes a tungsten oxide (WO3). Materials of the electrochromic layer 4 and the ion storage layer 17 may be the same or different. Depending on polarity of a connected power electrode, the flexible conductive yarn in the present invention may be used as an electrochromic yarn or an ion storage yarn after being electroplated with a metal oxide. In a more specific implementation solution, after being electroplated with a metal oxide, the flexible conductive yarn in the present invention is an electrochromic yarn when connected to a cathode of the power supply and is an ion storage yarn when connected to an anode of the power supply.

Kirynschev disclosure in column 5 line 63-column 6 line 6: “suitable electrochromic light modulating substance … for example, electrochromic light modulating substances containing oxides of transition metals, e.g., W03, MoO3, TiO2, V2O5, Bi2O3, Ni(OH)2, IrO2 … and combinations thereof.”  This limitation, in light of applicant’s disclosure directly reads on this limitation.
Regarding applicant’s arguments that Kirynschev (Bennett, Karayianni, Agrawal and/or Hamedi) fails to disclose or teach “the electrochromic yarn and ion storage yarn being arranged in parallel with each other to form an electrochromic yarn-ion storage yarn pair,” the examiner is partially persuaded.  The examiner agrees that Kirynschev does not disclose a parallel arrangement ant that an anticipation rejection under §102 is no longer proper.  However, Hamedi further teaches, see paragraphs [0067-69] and figure 7, several arrangements of metal fibers and fibers coated with electro active organic/inorganic material including a parallel arrangement.   This would be combining prior art elements according to known methods to yield predictable results based on a teaching and suggestion that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding applicant’s arguments centered on the since one skilled in the art would not look to Bennett for applying power between -0.8V and 0.8V missing from Kirynschev since they have some differences, the examiner is unpersuaded.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case Kirynschev is silent as to how much voltage is sufficient and as to the material composition of the electrolyte but further teaches: “Such electrolytes are well known and described in the prior art. See, for example, U.S. Pat. No. 5,446,577, which is incorporated by reference” (column 6 lines 7-14).  The examiner asserts that one of ordinary skill reading this would refer to US Patent 5,446,577.  It is noted that US Patent 5,446,577 is Bennett.  Upon referring to this document incorporated by reference one would find guidance in Bennett to fill the silence in Kirynschev.  It has been held that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” and in addition it has been further held that "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle" and taking into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), see MPEP 2141.   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  
Regarding applicant’s argument center on Bennett “teaching away” the examiner is unpersuaded.   Particularly, Kirynschev is the disclosing, i.e. primary, reference and “discloses” a substantially similar invention, as set forth above.  Bennett, which is incorporated by reference into Kirynschev has a similar invention, and the teachings of Bennett provides the missing element of the invention, specifically it teaches a voltage range that Kirynschev is silent about, as discussed above.  Bennett’s device not anticipating the claimed invention does not constitute “teach away” Bennett does not criticize, discredit, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2123).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

In this case, the examiner finds neither discrediting of the combination, nor destruction of the reference because the combination as set forth is within the embodiments of the same reference and do not discredit or render inoperative other embodiments.  (See In re Susi, In re Gurley, In re Fulton, and MPEP §2123, as set forth above.)  Specifically, in this case, looking to Bennett for a specific operating voltage range does not constitute “teaching away.”
Regarding applicant’s arguments centered on the combination of Kirynschev and Karayianni being inappropriate since Karayianni “teaches away,” the examiner is unpersuaded.  The examiner agrees that Karayianni does not anticipate the claimed invention, however Karayianni is looked to for a different weaving pattern.  Karayianni teaches a woven textile product (title e.g. figures 3I-3K & 3O-3V) where the yarn used in the weaves may include electrochromic materials (paragraph [0109]) and therefore is in the same art.  Karayianni further teaches weaving patterns with two yarn predominately on one side or the other (e.g. figures 3T & 3V), the element missing from Kirynschev.  Karayianni further provides a motivation of obtaining a satin weave to have one surface of the textile giving a high functionality (paragraph [0148-50]).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   Specifically, regarding “teaching away” – the examiner finds neither discrediting of the combination, nor destruction of the reference because the combination as set forth is within the embodiments of the same reference and do not discredit or render inoperative other embodiments.  Specifically, in this case, looking to Kirynschev for a a different weaving pattern in a woven textile product where the yarn used in the weaves may include electrochromic materials does not constitute “teaching away.”
Regarding applicant’s arguments that the combination of Kirynschev, Agrawal and Hamedi is inappropriate since Agrawal’s “electrochemically active layers coated on those yarns preferably include organic and inorganic materials, whereas the present invention explicitly excludes organic electrochromic materials,” the examiner is unpersuaded.  Insofar as claim 27 of the amended claim set submitted June 22, 2022 is understood the claim is inherent to the device of claims 13 and 23, see 112 rejections below regarding interpretation of claim 27 of the claim.  Agrawal is currently only looked to as further evidence that a liquid electrolyte with hydrogen, lithium and/or sodium ions can be used as an ion conducting layer in a space between an electrochromic layer and an ion storage layer (the element not specifically addressed in Kirynschev).  Furthermore, in arguendo, Kirynschev, the main reference, discloses in column 5 line 63-column 6 line 6 using inorganic metal oxides, as discussed in detail above.  Further, Agrawal, see paragraph [0005], notes organic and organometallic electrochromic materials it also includes inorganic metal oxide electrochromic materials, i.e. tungsten oxide.  While Agrawal does not anticipate the claimed invention it does teach a similar device and specifically provides evidence that a liquid electrolyte with hydrogen, lithium and/or sodium ions can be used as a ion conducting layer in a space between an electrochromic layer and an ion storage layer (the element not specifically addressed in Kirynschev).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).    
Regarding applicant’s arguments that the combination of Kirynschev, Agrawal and Hamedi is inappropriate since Agrawal has a liquid electrolyte and the claimed invention is not claiming a liquid electrolyte but instead claiming a capability that the device can be used as a sensor when a liquid electrolyte is in an exterior environment, the examiner is persuaded.  Insofar as claim 27 of the amended claim set submitted June 22, 2022 is understood the claim is inherent to the device of claims 13 and 23, see §112 rejections below regarding interpretation of claim 27 of the claim.  Agrawal is currently only looked to as further evidence that a liquid electrolyte with hydrogen, lithium and/or sodium ions can be used as an ion conducting layer in a space between an electrochromic layer and an ion storage layer (the element not specifically addressed in Kirynschev).  
Regarding applicant’s arguments that the combination of Kirynschev, Agrawal and Hamedi is inappropriate since “the liquid electrolyte used in Agarwal is later cured to solid (paragraph [0026]),” the examiner is unpersuaded.  Insofar as claim 27 of the amended claim set submitted June 22, 2022 is understood the claim is inherent to the device of claims 13 and 23, see §112 rejections below regarding interpretation of claim 27 of the claim.  Agrawal is currently only looked to as further evidence that a liquid electrolyte with hydrogen, lithium and/or sodium ions can be used as a ion conducting layer in a space between an electrochromic layer and an ion storage layer (the element not specifically addressed in Kirynschev).  Furthermore, in arguendo, Agrawal paragraph [0026] states: “The space between these sheets is filled with a liquid electrolyte 95 which could later be cured to a solid” (emphasis added).  That the liquid could be later cured to a solid does not require it to be cured to a solid.  
Regarding applicant’s arguments that the combination of Kirynschev, Agrawal and Hamedi is inappropriate since “Hamedi does not explicitly exclude the organic materials be the electroactive material on the fibers or fabrics thereof (paragraph [0020]),” whereas the present invention explicitly excludes organic electrochromic materials,” the examiner is unpersuaded.  Insofar as claim 27 of the amended claim set submitted June 22, 2022 is understood the claim is inherent to the device of claims 13 and 23, see §112 rejections below regarding interpretation of claim 27 of the claim.  Hamedi is currently only looked to as further evidence that a liquid introduced to a space between an electrochromic layer and an ion storage layer can be used a sensor (an element not specifically addressed in Kirynschev).  Furthermore, in arguendo, Kirynschev, the main reference, discloses in column 5 line 63-column 6 line 6 using inorganic metal oxides, as discussed in detail above.  Further, Hamedi, see paragraph [0020] states: “The electro-active material of present invention can include semi-conducting inorganic material, semi-conducting organic material, conducting inorganic material, conducting organic material, optoelectronic organic material, electrochemical organic material or possible combinations” (emphasis added).  
Regarding applicant’s arguments that the combination of Kirynschev, Agrawal and Hamedi is inappropriate since “the electrolyte of Hamedi is not the external liquid environment of the present invention because the electrolyte forms part of Hamedi's fabric/electronic circuits, and it must be disposed at junctions of two separate structures formed by two fabric elements, or directly weaved into the structure in certain embodiments, whereas the external liquid electrolyte of the present invention is not part of the recited device or product, but is external to the recited device or product”, the examiner is unpersuaded.  Insofar as claim 27 of the amended claim set submitted June 22, 2022 is understood the claim is inherent to the device of claims 13 and 23, see §112 rejections below regarding interpretation of claim 27 of the claim.  Hamedi is currently only looked to as further evidence that a liquid introduced to a space between an electrochromic layer and an ion storage layer can be used a sensor (an element not specifically addressed in Kirynschev).  Furthermore, in arguendo, paragraph [0063] further clarifies “With the word electrolyte we mean any material that is capable of conducting ions or ionic species, including liquids containing salts, and solid polymer electrolytes that can conduct ions, or ionic liquids.”  
Regarding applicant’s arguments that the combination of Kirynschev, Agrawal and Hamedi is inappropriate since Hamedi “because the color change thereof only occurs at junctions where electrolyte is disposed”, the examiner is unpersuaded.  Insofar as claim 27 of the amended claim set submitted June 22, 2022 is understood the claim is inherent to the device of claims 13 and 23, see §112 rejections below regarding interpretation of claim 27 of the claim.  Hamedi is currently only looked to as further evidence that a liquid introduced to a space between an electrochromic layer and an ion storage layer can be used a sensor (an element not specifically addressed in Kirynschev).  Furthermore, in arguendo, the redox reaction can only occur when there is a means for the ions between the electrochromic layer and the ion storage layer to migrate.  In this case via the electrolyte.  This is the same as applicant’s invention since it only experiences a redox reaction when a liquid electrolyte is introduced between the electrochromic layer and the ion storage layer, which allows the ions to migrate.

Specification
The amendments to the specification were received on June 22, 2022.  The amendments are clarifying descriptions of figures and do not contain new matter.  These amendments to the specification are acceptable.

Drawings
The drawings were received on June 22, 2022.  Particularly, the only change was adding new figure 5, which does not add new matter.  This new figure, i.e. figure 5, is acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a product comprising the device of claim 13”, “the product is a fabric of a textile product”, “wherein the electrochromic yarn and the ion storage yarn are inlaid in a fabric of the textile product to form a woven pattern” and “wherein the electrochromic yarn is inlaid in an outer side of the fabric and the ion storage yarn is inlaid in an inner side of the fabric” must be shown or the features canceled from the claims.  No new matter should be entered.
Further, the drawings are objected to under 37 CFR 1.83(a) because they fail to show “the appearance of the electrochromic layer before (left panel) and after (right panel) the negative voltage is applied” as described in the Amendment 3 to the specification submitted June 22, 2022.  
Further, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least electrochromic layer (4) noted in the above quote.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).   The examiner has provided an annotated version of figure 4, see figure A below, including labeling of the elements in the figure insofar as the examiner understands the figure.  The only discernable color difference between the left and right panels in figure 4 is a blotch in the upper left corner, see annotated figure A below.  In the remarks of June 22, 2022, page 9, applicant states: “the electrochromic layer turned into approximately black as shown in the right panel of Figure 4.”   Insofar as the figure is understood, the examiner does not see any particular change in the electrochromic layer 4 in the electrochromic yarn 6.  As presented the figure does not illustrate the color change of the electrochromic layer.  This issue is further exacerbated by a lack of labeling and the blotch that disappears in the right panel.  The examiner respectfully suggests clearly labeling the elements in the figure and possibly augmenting (or replacing) the photo with a schematic diagram to illustrate the appearance change, i.e. color change, discussed in the amended specification.
[AltContent: textbox (external environment 3 with hydrogen, lithium, and/or sodium ions?)][AltContent: ][AltContent: textbox (ion storage yarn 18?
including layer 17?)][AltContent: textbox (electrochromic yarn 6?
including layer 4?)]
    PNG
    media_image1.png
    303
    517
    media_image1.png
    Greyscale

Figure A.  Annotated figure 4 of instant application.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Comments
As previously noted, regarding applicant uses the term “external environment” – it is clear, in light of the specification, see figure 1 particularly element 3, an “external environment” is at least the space between the electrochromic coating on the first flexible conductive yarn ion storage coating on the second flexible conductive yarn.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111 and will be used for purposes of examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-23 and 27 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 22 “wherein the electrochromic device can produce electrochromism in the external environment with hydrogen, lithium, and/or sodium ions” has clarity issues.  It is unclear if the electrochromism. i.e. color change, is happening when the device is in an environment including hydrogen, lithium, and/or sodium ions (assumed) or if the external environment is experiencing a color change, i.e. electrochromism.  Further “can change” makes it unclear if a color change, i.e. electrochromism is a required result or a possible, i.e. non-required, result.  For purposes of examination the examiner will interpret this as a capability.  The examiner would suggest, and for purposes of examination use: “wherein the electrochromic device is capable of producing electrochromism [[in]] when the external environment includes [[with]] hydrogen, lithium, and/or sodium ions.”
Regarding claim 23 “A product comprising the electrochromic device according to claim 13.”  It is unclear what the further limitation is and/or how the “product” is different from the “electrochromic device.”  Insofar as it is understood claim 23 appears to be renaming the device of claim 13 without any further limitation.  For purposes of examination the examiner will assume any device reading on claim 13 will inherently read on the product of claim 23.
Claims 24-26 are not rejected under 35 U.S.C. 112(b) as being indefinite, due to their dependency upon claim 23, since claim 24 (and therefore its dependent claims 25-26) adds a further limitation correct the deficiency of claim 23.
Regarding claim 27 “wherein the product is an indicator for indicating the presence of hydrogen, lithium and/or sodium ions in an external environment” has clarity issues.  It is unclear if this limitation is a result achieved/function of the device of claim 13 or if it is a use of the device of claim 13.  If it is a use claim the claim would be indefinite since it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  It has been held that a single claim which claims both a system (i.e. the electrochromic device/product) and the use the system (i.e. for indicating the presence of ions in an environment) is indefinite because it is unclear whether infringement would occur when the user actually uses the system in a particular way. Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), see MPEP 2173.05.  If it is reciting a result achieved/function of the device – it has been held “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).  Further, it has been held that an “apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., Fed. Cir. 1990.  Finally, since the only limitation in the claim appears to be a result achieved/function of the device of claim 13 there does not appear to be any further limitations in the claim to the product of claim 23 or the device of claim 13.  For purposes of examination the examiner will assume any device reading on claim 13 will inherently read on the product of claim 27.
Claim 27 is further rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 23 and fails to correct the deficiencies of claim 23.
Claim 28 is not rejected under 35 U.S.C. 112(b) as being indefinite, due to its’ dependency upon claim 23, since claim 28 is a method of using.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 27 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 23 and 27, insofar as the claims 23 and 27 are understood they fail to further limit the device of claim 13, as set forth above.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 13, 17, 22-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kirynschev et al. US Patent 6,072,619, of record, in view of Hamedi et al. US Patent Application Publication 2010/0163283, of record.
Regarding claim 13 Kirynschev discloses an electrochromic device (title e.g. figures 1-2 device 20), comprising: an electrochromic yarn (e.g. first fiber 22), an ion storage yarn (e.g. second fiber 24) and a power supply (e.g. generator/power supply 32), the electrochromic yarn comprising a first flexible conductive yarn (e.g. figure 3 conductive element 26) and an electrochromic layer coated on a surface layer of the first flexible conductive yarn (e.g. coating 28), the ion storage yarn comprising a second flexible conductive yarn (e.g. 26) and an ion storage layer coated on a surface layer of the second flexible conductive yarn (e.g. 28), the first flexible conductive yarn being electrically connected to a cathode of the power supply, the second flexible conductive yarn being electrically connected to an anode of the power supply (implicit given the function of electrochromic devices attached to power supplies see column 7 lines 32-56), and the electrochromic layer being configured to absorb or release ions in an external environment or from the ion storage layer upon an application of a polarity-switchable voltage from the power supply to the electrochromic yarn and ion storage yarn (inherent for an electrochromic device, further column 5, lines 58-62: “electrochromic light modulating substance is capable of reversibly changing its optical behavior when subjected to an electrochemical oxidation-reduction reaction induced by the electric or magnetic flux or field” and column 6 lines 7-14 particularly “externally coated with an additional coat 40 of an electrolyte”), and the electrochromic layer and the ion storage layer being selected from an inorganic metal oxide or an alloy oxide or a combination thereof (column 5 line 63-column 6 line 6: “suitable electrochromic light modulating substance … for example, electrochromic light modulating substances containing oxides of transition metals, e.g., W03, MoO3, TiO2, V2O5, Bi2O3, Ni(OH)2, IrO2 … and combinations thereof.”)
Kirynschev does not disclose the electrochromic yarn and ion storage yarn being arranged in parallel with each other to form an electrochromic yarn-ion storage yarn pair.
Hamedi a woven electronic fabrics (title e.g. figures 3-4 & 6) including electrochromic coated yarns (paragraph [0049] “each fibre in a bundle could contain one or several thin films of electrochromic material. These material of these fibres are switched at the junction where they are in contact with electrolyte by applying a voltage on the other fibres that carries an electro-active material”); and further teaches, see paragraphs [0067-69] and figure 7, several arrangements of metal fibers and fibers coated with electro active organic/inorganic material including a parallel arrangement.   This would be combining prior art elements according to known methods to yield predictable results based on a teaching and suggestion that would have led one of ordinary skill to modify the prior art reference to arrive at the claimed invention, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the product as disclosed by Kirynschev to be have the electrochromic yarn and ion storage yarn being arranged in parallel with each other to form an electrochromic yarn-ion storage yarn pair as taught by Hamedi since this would be combining prior art elements according to known methods to yield predictable results.
Regarding claim 17 the combination of Kirynschev and Hamedi discloses the electrochromic device according to claim 13, as set forth above.  Kirynschev further discloses wherein the first flexible conductive yarn and/or the second flexible conductive yarn are/is made of metal, or comprise(s) a flexible non-conductive organic polymer that is endowed with electrical conductivity by a conductive material (column 7 lines 21-31 particularly “Conductive elements 26 of fibers 22 and 24 can be of a metal, a metal oxide, an alloy or a conductive polymer …”).
Regarding claim 22 the combination of Kirynschev and Hamedi discloses the electrochromic device according to claim 13, as set forth above.  Kirynschev further discloses wherein the electrochromic device is capable of producing electrochromism when the external environment includes hydrogen, lithium, and/or sodium ions (no patentable weight given since it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense; In re Hutchison, 69 USPQ 138.  Also see Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), MPEP 2114. IV and MPEP 2173.05(g)).
Regarding claim 23, insofar as it is understood claim 23 appears to be renaming the device of claim 13 without any further limitation.  Therefore, device of claim 13 as disclosed by the combination Kirynschev and Hamedi inherently reads on the product of claim 23.
Regarding claim 24 the combination of Kirynschev and Hamedi discloses the product according to claim 23, as set forth above.  Kirynschev further discloses wherein the product (e.g. 20) is a fabric (e.g. see figure 2) of a textile product (column 3 lines 49-52 “…he first set of fibers and the fibers of the second set of fibers are interlocked in a woven arrangement” see figures 1-2).
Regarding claim 25 the combination of Kirynschev and Hamedi discloses the product according to claim 24, as set forth above.  Kirynschev further discloses wherein the electrochromic yarn (e.g. 22) and the ion storage yarn (e.g. 26) are inlaid in the fabric (e.g. cover 30) of the textile product to form a woven pattern (column 3 lines 49-52 “…he first set of fibers and the fibers of the second set of fibers are interlocked in a woven arrangement” see figure 2).
Regarding claim 27, as set forth in the 112 section above, the only limitation in the claim appears to be a result achieved/function of the device of claim 13 there does not appear to be any further limitations in the claim to the product of claim 23 or the device of claim 13.  Therefore, the device as disclosed by the combination of Kirynschev and Hamedi reading on claim 13 inherently reads on the product of claim 27.

Insofar as it is understood claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kirynschev et al. US Patent 6,072,619, of record, in view of Hamedi et al. US Patent Application Publication 2010/0163283, of record, and in further view of Bennett et al. US Patent 5,446,577, of record.
Regarding claim 15 the combination of Kirynschev and Hamedi discloses the electrochromic device according to claim 13, as set forth above.  Kirynschev further disclose wherein the polarity-switchable voltage from the power supply applied to the electrochromic device range of sufficient voltage (column 7 lines 32-41).  Kirynschev further notes U.S. Pat. No. 5,446,577 is incorporated by reference (column 6 lines 7-14).  
Kirynschev is silent as to how much voltage is sufficient.  Specifically, Kirynschev and Hamedi do not explicitly disclose or teach a range of -0.8 V to +0.8 V.
Bennett (which is incorporated by reference in Kirynschev) teaches an electrochromic device (abstract e.g. figure 1) including an electrochromic layer (e.g. 30) and an ion storage layer (e.g. 51) with an electrolyte (e.g. 41) between (i.e. in an “external environment”) and further teaches examples that operate in a range of -0.6V and -0.6V to 0.6V (e.g. example 1 column 10 lines 8-11 & example 3 column 10 lines 38-47)  for the purpose of enabling the ion transportation between layers to cause an electrochromic effect (column 9 lines 8-25, column 10 lines 8-11 & column 10 lines 38-47).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Kirynschev and Hamedi disclose two parallel yarns respectively coated with electrochromic and ion storage materials capable of a redox reaction in the presence of an electrolyte when sufficient voltage is applied, fulfilling the general conditions of the claim.  Bennett, incorporated by reference in Kirynchev, teaches a range within the claimed range for the proper operation of the device.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Kirynschev to have the operating voltage being -0.8 V to +0.8 V as taught by Bennett for the purpose of enabling the ion transportation between layers to cause an electrochromic effect and since discovering the optimum or workable ranges involves only routine skill in the art.

Insofar as it is understood claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kirynschev et al. US Patent 6,072,619, of record, in view of Hamedi et al. US Patent Application Publication 2010/0163283, of record, and in further view of Karayianni et al. US Patent Application Publication 2006/0281382, of record.
Regarding claim 26 the combination of Kirynschev and Hamedi discloses the product according to claim 25, as set forth above.  Kirynschev and Hamedi do not disclose or teach wherein the electrochromic yarn is inlaid in an outer side of the fabric and the ion storage yarn is inlaid in an inner side of the fabric so that a color change of the electrochromic element is observable from the outside when the textile product is worn by a user.
Karayianni teaches a woven textile product (title e.g. figures 3I-3K & 3O-3V) where the yarn used in the weaves may include electrochromic materials (paragraph [0109]) and further teaches weaving patterns with two yarn predominately on one side or the other (e.g. figures 3T & 3V) for the purpose of obtaining a satin weave to have one surface of the textile have high functionality (paragraph [0148-50]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the product as disclosed by the combination of Kirynschev and Hamedi to have the electrochromic yarn is inlaid in an outer side of the fabric and the ion storage yarn is inlaid in an inner side of the fabric as taught by Karayianni for the purpose of obtaining a satin weave resulting in one surface of the textile having high functionality.
Karayianni does not teach the electrochromic yarns are worn on the outer surface.  However, there are only two possibilities as to which side is the outer surface.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). In this case one would be motivated to have the side that predominantly shows the electrochromic yarn is the outer surface when worn so that the color change would be readily observable.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic yarns are worn on the outer surface since there are only two possible solutions and since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp and since one would be motivated to have the side that predominantly shows the electrochromic yarn is the outer surface when worn so that the color change would be readily observable.

Insofar as it is understood claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kirynschev et al. US Patent 6,072,619, of record, in view of Hamedi et al. US Patent Application Publication 2010/0163283, of record, and in further view of Agrawal et al. US Patent Application Publication 2004/0201878, of record.
Regarding claim 28 Kirynschev discloses a method of using the product according to claim 23, particularly Kirynschev discloses a product with an electrochromic yarn (e.g. 22) and an ion storage yarn (e.g. 24) in contact with an electrolytic (e.g. 40) in an external environment (see figures 1-3), and the presence of a voltage (e.g. from 32); would upon and changing polarity of the applied voltage so that the ion storage layer releases the absorbed ions to the electrochromic layer to produce electrochromism (inter alia column 1 lines 26-44).
Kirynschev does not disclose the electrolyte is liquid containing hydrogen, lithium and/or sodium ions and actively or passively introducing said liquid electrolyte as part of the method of using the product.
Hamedi further teaches using the fabric by introducing an electrolyte (paragraph [0048] “inventions comprises electrochromic components … contain material classes that are capable of changing color upon electric reactions with an electrolyte”) for the purpose of activate a color change as part of a sensor array (paragraphs [0048 & 0107-09]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the product as disclosed by the combination of Kirynschev and Hamedi to be have a method of use include actively or passively introducing an liquid electrolyte as further taught by Hamedi for the purpose of activate a color change as part of a sensor array.
Hamedi does not teach the electrolyte is liquid containing hydrogen, lithium and/or sodium ions and actively.
Agarwal teaches a product (title e.g. figure 9) including two yarns with electrochemically active layers (e.g. 96 & 971) where at least one of these has to be electrochromic (paragraph [0026]) and further teaches the space between is filled by a liquid electrolyte (e.g. 95) with lithium ions (paragraph [0026]) for the purpose of filling the cavity between the electrochromic layers2 allowing the ionic interaction required by the redox reaction (paragraph [0025]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the product as disclosed by the combination of Kirynschev and Hamedi to have the electrolyte be a liquid containing hydrogen, lithium and/or sodium ions as taught by Agarwal for the purpose of filling the cavity between the electrochromic layers allowing the ionic interaction required by the redox reaction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                             September 8, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that there is a drafting error in figure 9.  Particularly, layer 96 on 91 should be labeled 97, see paragraph [0026].
        2 It is noted that Agrawal refers to the electrochromic and the ion storage layers as electrodes.  It is common in the art to refer to the electrochromic and the ion storage layers as a working and counter electrodes, respectively.  It is clear in context that Agrawal’s “electrodes” are commensurate with the electrochromic and the ion storage layers.